       Case
        Case3:14-mc-00125-RNC
              3:20-cv-00738-JAM Document
                                 Document15-1 Filed08/03/20
                                          74 Filed  12/04/20 Page
                                                              Page11ofof241




                      UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT
__________________________________________
                                           )
UNIVERSITAS EDUCATION, LLC                 )
                                           )
                  Plaintiff                )  CIVIL ACTION NO.
                                           )  3:20-cv-00738-JAM
 vs.                                       )
                                           )
BENISTAR, et al                            )
                                           )               AUGUST 3, 2020
                  Defendants               )
__________________________________________)

   Defendants Alliance Charitable Trust, Phoenix Charitable Trust, Atlantic Charitable
    Trust, Avon Charitable Trust, and Carpenter Charitable Trusts Motion to Dismiss
                                  Plaintiff’s Complaint

       Pursuant to Rules 12(b)(1), 12(b)(2),(5), and (6) of the Federal Rules of Civil Procedure,

the Defendants, Alliance Charitable Trust, Phoenix Charitable Trust, Atlantic Charitable Trust,

Avon Charitable Trust, and Carpenter Charitable Trusts, (hereinafter known as “the Defendant

Trusts”) by and through its undersigned counsel, respectfully move this Court to Dismiss the

Plaintiff’s complaint because the Plaintiff has failed to properly serve process, the Plaintiff has

failed to state a claim upon which relief can be granted, and this court lacks personal jurisdiction

over the Defendant Trusts. As set forth in the contemporaneously filed supporting memorandum

of law, the Plaintiff’s allegations against the Defendant Trusts cannot be maintained and must be

dismissed.

       Wherefore, the Defendant Trusts respectfully move this Court to grant this motion and

dismiss the counts. A Memorandum is attached hereto. Oral Argument is requested.
       Case
        Case3:14-mc-00125-RNC
              3:20-cv-00738-JAM Document
                                 Document15-1 Filed08/03/20
                                          74 Filed  12/04/20 Page
                                                              Page22ofof241




                                               Respectfully Submitted
                                               THE DEFENDANTS,

                                               By: _/s/ Grayson Colt Holmes___________
                                               Grayson Colt Holmes
                                               Federal Bar No.: ct30111
                                               Ouellette, Deganis, Gallagher & Grippe LLC
                                               143 Main Street
                                               Cheshire, CT 06410
                                               Phone: (203) 272-1157
                                               Fax: (203) 250-1835
                                               Email: gholmes@odglaw.com




                                        CERTIFICATION

        I hereby certify that on this 3rd day of August, 2020, a copy of the foregoing was filed
electronically and served by mail to anyone unable to accept electronic filing. Notice of this
filing will be sent by email to all parties by operation of the Court’s electronic filing system or by
mail to anyone unable to accept electronic filings as indicated on the Notice of Electronic
Filings. Parties may access this filing through the Court’s CM/ECF System.



                                                      By: /s/ Grayson Colt Holmes
                                                              Grayson Colt Holmes
                                                              Federal Bar No.: ct03111
Case
Case3:14-mc-00125-RNC  Document74-1
     3:20-cv-00738-JAM Document 15-1 Filed
                                     Filed08/03/20
                                           12/04/20 Page
                                                    Page13of
                                                          of22
                                                             41
Case
Case3:14-mc-00125-RNC  Document74-1
     3:20-cv-00738-JAM Document 15-1 Filed
                                     Filed08/03/20
                                           12/04/20 Page
                                                    Page24of
                                                          of22
                                                             41
Case
Case3:14-mc-00125-RNC  Document74-1
     3:20-cv-00738-JAM Document 15-1 Filed
                                     Filed08/03/20
                                           12/04/20 Page
                                                    Page35of
                                                          of22
                                                             41
Case
Case3:14-mc-00125-RNC  Document74-1
     3:20-cv-00738-JAM Document 15-1 Filed
                                     Filed08/03/20
                                           12/04/20 Page
                                                    Page46of
                                                          of22
                                                             41
Case
Case3:14-mc-00125-RNC  Document74-1
     3:20-cv-00738-JAM Document 15-1 Filed
                                     Filed08/03/20
                                           12/04/20 Page
                                                    Page57of
                                                          of22
                                                             41
Case
Case3:14-mc-00125-RNC  Document74-1
     3:20-cv-00738-JAM Document 15-1 Filed
                                     Filed08/03/20
                                           12/04/20 Page
                                                    Page68of
                                                          of22
                                                             41
Case
Case3:14-mc-00125-RNC  Document74-1
     3:20-cv-00738-JAM Document 15-1 Filed
                                     Filed08/03/20
                                           12/04/20 Page
                                                    Page79of
                                                          of22
                                                             41
Case
 Case3:14-mc-00125-RNC
      3:20-cv-00738-JAM Document
                        Document 15-1
                                 74-1 Filed
                                      Filed 12/04/20
                                            08/03/20 Page
                                                     Page 10
                                                          8 ofof22
                                                                 41
Case
 Case3:14-mc-00125-RNC
      3:20-cv-00738-JAM Document
                        Document 15-1
                                 74-1 Filed
                                      Filed 12/04/20
                                            08/03/20 Page
                                                     Page 11
                                                          9 ofof22
                                                                 41
Case
Case3:14-mc-00125-RNC  Document74-1
     3:20-cv-00738-JAM Document 15-1 Filed
                                     Filed08/03/20
                                           12/04/20 Page
                                                    Page10
                                                         12of
                                                           of22
                                                              41
Case
Case3:14-mc-00125-RNC  Document74-1
     3:20-cv-00738-JAM Document 15-1 Filed
                                     Filed08/03/20
                                           12/04/20 Page
                                                    Page11
                                                         13of
                                                           of22
                                                              41
Case
Case3:14-mc-00125-RNC  Document74-1
     3:20-cv-00738-JAM Document 15-1 Filed
                                     Filed08/03/20
                                           12/04/20 Page
                                                    Page12
                                                         14of
                                                           of22
                                                              41
Case
Case3:14-mc-00125-RNC  Document74-1
     3:20-cv-00738-JAM Document 15-1 Filed
                                     Filed08/03/20
                                           12/04/20 Page
                                                    Page13
                                                         15of
                                                           of22
                                                              41
Case
Case3:14-mc-00125-RNC  Document74-1
     3:20-cv-00738-JAM Document 15-1 Filed
                                     Filed08/03/20
                                           12/04/20 Page
                                                    Page14
                                                         16of
                                                           of22
                                                              41
Case
Case3:14-mc-00125-RNC  Document74-1
     3:20-cv-00738-JAM Document 15-1 Filed
                                     Filed08/03/20
                                           12/04/20 Page
                                                    Page15
                                                         17of
                                                           of22
                                                              41
Case
Case3:14-mc-00125-RNC  Document74-1
     3:20-cv-00738-JAM Document 15-1 Filed
                                     Filed08/03/20
                                           12/04/20 Page
                                                    Page16
                                                         18of
                                                           of22
                                                              41
Case
Case3:14-mc-00125-RNC  Document74-1
     3:20-cv-00738-JAM Document 15-1 Filed
                                     Filed08/03/20
                                           12/04/20 Page
                                                    Page17
                                                         19of
                                                           of22
                                                              41
Case
Case3:14-mc-00125-RNC  Document74-1
     3:20-cv-00738-JAM Document 15-1 Filed
                                     Filed08/03/20
                                           12/04/20 Page
                                                    Page18
                                                         20of
                                                           of22
                                                              41
Case
Case3:14-mc-00125-RNC  Document74-1
     3:20-cv-00738-JAM Document 15-1 Filed
                                     Filed08/03/20
                                           12/04/20 Page
                                                    Page19
                                                         21of
                                                           of22
                                                              41
Case
Case3:14-mc-00125-RNC  Document74-1
     3:20-cv-00738-JAM Document 15-1 Filed
                                     Filed08/03/20
                                           12/04/20 Page
                                                    Page20
                                                         22of
                                                           of22
                                                              41
Case
Case3:14-mc-00125-RNC  Document74-1
     3:20-cv-00738-JAM Document 15-1 Filed
                                     Filed08/03/20
                                           12/04/20 Page
                                                    Page21
                                                         23of
                                                           of22
                                                              41
Case
Case3:14-mc-00125-RNC  Document74-1
     3:20-cv-00738-JAM Document 15-1 Filed
                                     Filed08/03/20
                                           12/04/20 Page
                                                    Page22
                                                         24of
                                                           of22
                                                              41
Case
 Case3:14-mc-00125-RNC
       3:20-cv-00738-JAM Document
                         Document15-1
                                  74-2 Filed
                                        Filed12/04/20
                                              08/03/20 Page
                                                       Page25 of241
                                                            1 of




                EXHIBIT

                        ONE
      Case
       Case3:14-mc-00125-RNC
             3:20-cv-00738-JAM Document
                               Document15-1
                                        74-2 Filed
                                              Filed12/04/20
                                                    08/03/20 Page
                                                             Page26 of241
                                                                  2 of



The following transaction was entered on 4/1/2020 at 9:48 AM EDT and filed on 3/31/2020
Case Name:          Universitas Education, LLC v. Nova Group, Inc.
Case Number:        1:11‐cv‐01590‐LTS‐HBP
Filer:
WARNING: CASE CLOSED on 06/07/2012
Document Number: 661

Docket Text:
ORDER: The Court has received and reviewed in their entirety Plaintiff's March
23, 2020, letter motions requesting entry of judgment against Moonstone
Partners, LLC, Benistar Admin Services, Inc. ("BASI"), and Molly Carpenter,
(Docket Entry Nos. 658, 659), as well as the March 30, 2020, letter from counsel
for those entities opposing entry of judgment (Docket Entry No. 660). Plaintiff's
letter motions request relief that is not enumerated in NYSD Local Civil Rule
7.1(d), which describes applications which may be brought by letter motion.
Accordingly, the motions are DENIED without prejudice to formal motion practice
in compliance with the relevant federal, local, and individual procedural rules of
Court. Any such motion must address the legal basis, if any, for the Court's
exercise of personal jurisdiction over the non-party entities named in the above-
referenced letter motions, whether such a motion is the appropriate procedural
mechanism by which the Court can enforce its Memorandum Order confirming
the arbitration award in this case (Docket Entry No. 40) against non-parties to the
underlying litigation, and whether such motion practice is consistent with the
limitations of ancillary jurisdiction as described in Peacock v. Thomas, 516 U.S.
349 (1996), and the Court's order interpreting Peacock and denying Plaintiff's
prior turnover motion in this case. See Docket Entry No. 545. Any such motion
must also address the legal and factual basis for the requested judgment amount
in light of any recoveries Plaintiff has already obtained. (Signed by Judge Laura
Taylor Swain on 3/31/2020) (mro)
Case
 Case3:14-mc-00125-RNC
       3:20-cv-00738-JAM Document
                         Document15-1
                                  74-3 Filed
                                        Filed12/04/20
                                              08/03/20 Page
                                                       Page27 of241
                                                            1 of
Case
 Case3:14-mc-00125-RNC
       3:20-cv-00738-JAM Document
                         Document15-1
                                  74-3 Filed
                                        Filed12/04/20
                                              08/03/20 Page
                                                       Page28 of241
                                                            2 of
Case
 Case3:14-mc-00125-RNC
       3:20-cv-00738-JAM Document
                         Document15-1
                                  74-4 Filed
                                        Filed12/04/20
                                              08/03/20 Page
                                                       Page29 of241
                                                            1 of
Case
 Case3:14-mc-00125-RNC
       3:20-cv-00738-JAM Document
                         Document15-1
                                  74-4 Filed
                                        Filed12/04/20
                                              08/03/20 Page
                                                       Page30 of241
                                                            2 of
Case
 Case3:14-mc-00125-RNC
       3:20-cv-00738-JAM Document
                         Document15-1
                                  74-5 Filed
                                        Filed12/04/20
                                              08/03/20 Page
                                                       Page31 of541
                                                            1 of
Case
 Case3:14-mc-00125-RNC
       3:20-cv-00738-JAM Document
                         Document15-1
                                  74-5 Filed
                                        Filed12/04/20
                                              08/03/20 Page
                                                       Page32 of541
                                                            2 of
Case
 Case3:14-mc-00125-RNC
       3:20-cv-00738-JAM Document
                         Document15-1
                                  74-5 Filed
                                        Filed12/04/20
                                              08/03/20 Page
                                                       Page33 of541
                                                            3 of
Case
 Case3:14-mc-00125-RNC
       3:20-cv-00738-JAM Document
                         Document15-1
                                  74-5 Filed
                                        Filed12/04/20
                                              08/03/20 Page
                                                       Page34 of541
                                                            4 of
Case
 Case3:14-mc-00125-RNC
       3:20-cv-00738-JAM Document
                         Document15-1
                                  74-5 Filed
                                        Filed12/04/20
                                              08/03/20 Page
                                                       Page35 of541
                                                            5 of
Case
 Case3:14-mc-00125-RNC
       3:20-cv-00738-JAM Document
                         Document15-1
                                  74-6 Filed
                                        Filed12/04/20
                                              08/03/20 Page
                                                       Page36 of341
                                                            1 of
Case
 Case3:14-mc-00125-RNC
       3:20-cv-00738-JAM Document
                         Document15-1
                                  74-6 Filed
                                        Filed12/04/20
                                              08/03/20 Page
                                                       Page37 of341
                                                            2 of
Case
 Case3:14-mc-00125-RNC
       3:20-cv-00738-JAM Document
                         Document15-1
                                  74-6 Filed
                                        Filed12/04/20
                                              08/03/20 Page
                                                       Page38 of341
                                                            3 of
Case
 Case3:14-mc-00125-RNC
       3:20-cv-00738-JAM Document
                         Document15-1
                                  74-7 Filed
                                        Filed12/04/20
                                              08/03/20 Page
                                                       Page39 of341
                                                            1 of
Case
 Case3:14-mc-00125-RNC
       3:20-cv-00738-JAM Document
                         Document15-1
                                  74-7 Filed
                                        Filed12/04/20
                                              08/03/20 Page
                                                       Page40 of341
                                                            2 of
Case
 Case3:14-mc-00125-RNC
       3:20-cv-00738-JAM Document
                         Document15-1
                                  74-7 Filed
                                        Filed12/04/20
                                              08/03/20 Page
                                                       Page41 of341
                                                            3 of
